     CASE 0:19-cv-01377-MJD-BRT Document 26 Filed 06/01/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



GIDEON ARRINGTON, II,

                   Petitioner,



v.                                  ORDER
                                    Civil File No. 19-1377 (MJD/BRT)

STATE OF MINNESOTA,

                   Respondent.

Gideon Arrington, II, pro se.

Kelsey R. Kelley, Assistant Anoka County Attorney.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated

March 24, 2020. No objections have been filed to the Report and

Recommendation in the time period permitted.

      Accordingly, based upon the Report & Recommendation, files, records,

and proceedings herein, IT IS HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Becky R. Thorson dated March 24, 2020 [Docket No.
         19].


                                       1
    CASE 0:19-cv-01377-MJD-BRT Document 26 Filed 06/01/20 Page 2 of 2




     2. The petition for a writ of habeas corpus of Petitioner Gideon
        Arrington, II [Docket No. 1] is DENIED.

     3. This action is DISMISSED WITH PREJUDICE.

     4. No certificate of appealability is issued.



     LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 1, 2020                   s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                        2
